Name: 96/104/EC: Commission Decision of 29 January 1996 amending Decision 94/360/EC on the reduced frequency of physical checks of consignments of certain products to be imported from third countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  agricultural policy;  cooperation policy;  trade;  health;  animal product
 Date Published: 1996-01-31

 Avis juridique important|31996D010496/104/EC: Commission Decision of 29 January 1996 amending Decision 94/360/EC on the reduced frequency of physical checks of consignments of certain products to be imported from third countries (Text with EEA relevance) Official Journal L 024 , 31/01/1996 P. 0031 - 0031COMMISSION DECISION of 29 January 1996 amending Decision 94/360/EC on the reduced frequency of physical checks of consignments of certain products to be imported from third countries (Text with EEA relevance) (96/104/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 95/52/EC (2) and in particular Article 8 (3) thereof,Whereas in Decision 94/360/EC (3), as last amended by 95/270/EC (4), the Commission adopted measures on the reduction in frequency of physical checks of consignments of products to be imported form third countries; whereas these frequencies should apply from 1 February 1996, following a review of the frequencies on the basis of the results of all checks on imported consignments of products;Whereas further progress is necessary on the harmonization of import conditions on imported products;Whereas further experience of Member States checks on consignments is necessary to carry out the review of the frequencies foreseen in Article 3 (3); whereas it is therefore necessary to defer the date of application of the frequencies to 1 January 1997;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Commission Decision 94/360/EC shall be amended as follows:- in Article 3 (1) the date of '1 December 1995` is replaced by '1 January 1996`,- in Article 3 (3) the date of '1 February 1996` is replaced by '15 May 1996`,- in Article 7, the date of '1 February 1996` is replaced by '1 January 1997`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 29 January 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 373, 31. 12. 1990, p. 1.(2) OJ No L 265, 8. 10. 1995, p. 16.(3) OJ No L 158, 25. 6. 1994, p. 41.(4) OJ No L 165, 15. 7. 1995, p. 24.